DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 15-17, and 22-23 are objected to because of the following informalities:
In claim 1, lines 9-10 “regions of blood flow stasis” should be changed to “the regions of blood flow stasis”.
In claims 1-3, 5, 7, 9-10, 16-17, and 22-23 “generating numerical metrics of blood flow“ should be changed to “generating the numerical metrics of blood flow”.
In claim 15, “a flow map”, “a residence time”, “a kinetic energy map”, “a rate of distortion map” and “numeric metrics” should be changed to recite “the flow map”, “the residence time”, “the kinetic energy map”, “the rate of distortion map” and “the numeric metrics”.
In claim 16, “a flow map”, “a residence time”, “a kinetic energy map”, “a rate of distortion map” and “numeric metrics” should be changed to recite “the flow map”, “the residence time”, “the kinetic energy map”, “the rate of distortion map” and “the numeric metrics”.
In claim 17 “residence time”, “standard deviation”, “kinetic energy”, and “rate of distortion” should be changed to recite “the residence time”, “the standard deviation”, “the kinetic energy”, and “the rate of distortion”.

In claim 23 “the residence time” and “the standard deviation” should be changed to recite “residence time” and “standard deviation”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 8, 20-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, claim 4 recites the limitation “a threshold value”. There is unclear antecedent basis for this limitation in the claim. It is unclear how this threshold value relates to the threshold value set forth in claim 1. Is this the same threshold value, a different threshold value, or either? Clarification is required. For examination purposes, a reference disclosing a threshold value will be interpreted as meeting this limitation in the claim.
Regarding claim 6, claim 6 recites the limitation “a threshold value”. There is unclear antecedent basis for this limitation in the claim. It is unclear how this threshold 
Regarding claim 8, claim 8 recites the limitation “a threshold value”. There is unclear antecedent basis for this limitation in the claim. It is unclear how this threshold value relates to the threshold value set forth in claim 1. Is this the same threshold value, a different threshold value, or either? Clarification is required. For examination purposes, a reference disclosing a threshold value will be interpreted as meeting this limitation in the claim.
Regarding claim 20, claim 20 recites two instances of the limitation “a threshold value”. There is unclear antecedent basis for this limitation in the claim. It is unclear how these threshold value relates to the threshold value set forth in claim 1 and to each other. Are these the same threshold values, different threshold values, or either? Clarification is required. For examination purposes, a reference disclosing a threshold value will be interpreted as meeting this limitation in the claim.
Regarding claim 21, claim 21 recites two instances of the limitation “a threshold value”. There is unclear antecedent basis for this limitation in the claim. It is unclear how these threshold value relates to the threshold value set forth in claim 1 and to each other. Are these the same threshold values, different threshold values, or either? Clarification is required. For examination purposes, a reference disclosing a threshold value will be interpreted as meeting this limitation in the claim.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Regarding claim 9, claim 9 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 10716519. This is a statutory double patenting rejection. Accordingly, this claim is rejected for double patenting.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10716519. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US10716519 anticipate the claims of this application.
Regarding claim 1, claim 1 of the instant application and claim 9 of US10716519 claim the same subject matter except that claim 9 of US10716519 requires additional limitations. Claim 1 of the instant application does not contain claim limitations absent in claim 9 of US10716519. Accordingly, claim 9 of US10716519 anticipates claim 1 of the instant application.

Claims 2-8, 10-19, and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-20 of U.S. Patent No. 10716519.
Regarding claim 2, claim 2 of the instant application and claim 2 of US10716519 claim the same subject matter except that claim 2 of US10716519 does not contain the limitations set forth in in claim 9 of US10716519. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the limitations in the different claims of US10716519. Accordingly, this claim is rejected for double patenting.

Regarding claim 3, claim 3 of the instant application and claim 3 of US10716519 claim the same subject matter except that claim 3 of US10716519 does not contain the limitations set forth in in claim 9 of US10716519. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Regarding claim 4, claim 4 of the instant application and claim 4 of US10716519 claim the same subject matter except that claim 4 of US10716519 does not contain the limitations set forth in in claim 9 of US10716519. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the limitations in the different claims of US10716519. Accordingly, this claim is rejected for double patenting.

Regarding claim 5, claim 5 of the instant application and claim 5 of US10716519 claim the same subject matter except that claim 5 of US10716519 does not contain the limitations set forth in in claim 9 of US10716519. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the limitations in the different claims of US10716519. Accordingly, this claim is rejected for double patenting.

Regarding claim 6, claim 6 of the instant application and claim 6 of US10716519 claim the same subject matter except that claim 6 of US10716519 does not contain the limitations set forth in in claim 9 of US10716519. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the limitations in the different claims of US10716519. Accordingly, this claim is rejected for double patenting.

Regarding claim 7, claim 7 of the instant application and claim 8 of US10716519 claim the same subject matter except that claim 8 of US10716519 does not contain all of the limitations in claim 9 of US10716519. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the limitations in the different claims of US10716519. Accordingly, this claim is rejected for double patenting.

Regarding claim 8, claim 8 of the instant application and claim 7 of US10716519 claim the same subject matter except that claim 7 of US10716519 does not contain all of the limitations in claims 8-9 of US10716519. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the limitations in the different claims of US10716519. Accordingly, this claim is rejected for double patenting.

Regarding claim 10, claim 10 of the instant application and claim 9 of US10716519 claim the same subject matter except that claim 9 of US10716519 requires additional limitations. Claim 10 of the instant application does not require any limitations not found in claim 9 of US10716519. Accordingly, this claim is rejected for double patenting.

Regarding claim 11, claim 11 of the instant application and claim 10 of US10716519 claim the same subject matter except that claim 10 of US10716519 does 

Regarding claim 12, claim 12 of the instant application and claim 11 of US10716519 claim the same subject matter except that claim 11 of US10716519 does not contain all of the limitations in claim 9 of US10716519. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the limitations in the different claims of US10716519. Accordingly, this claim is rejected for double patenting.

Regarding claim 13, claim 13 of the instant application and claim 12 of US10716519 claim the same subject matter except that claim 12 of US10716519 does not contain all of the limitations in claim 9 of US10716519. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the limitations in the different claims of US10716519. Accordingly, this claim is rejected for double patenting.

Regarding claim 14, claim 14 of the instant application and claim 13 of US10716519 claim the same subject matter except that claim 13 of US10716519 does not contain all of the limitations in claim 9 of US10716519. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Regarding claim 15, claim 15 of the instant application and claim 14 of US10716519 claim the same subject matter except that claim 14 of US10716519 does not contain all of the limitations in claim 9 of US10716519. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the limitations in the different claims of US10716519. Accordingly, this claim is rejected for double patenting.

Regarding claim 16, claim 16 of the instant application and claim 15 of US10716519 claim the same subject matter except that claim 15 of US10716519 does not contain all of the limitations in claim 9 of US10716519. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the limitations in the different claims of US10716519. Accordingly, this claim is rejected for double patenting.

Regarding claim 17, claim 17 of the instant application and claim 16 of US10716519 claim the same subject matter except that claim 16 of US10716519 does not contain all of the limitations in claim 9 of US10716519. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the limitations in the different claims of US10716519. Accordingly, this claim is rejected for double patenting.

Regarding claim 18, claim 18 of the instant application and claim 17 of US10716519 claim the same subject matter except that claim 17 of US10716519 does not contain all of the limitations in claim 9 of US10716519. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the limitations in the different claims of US10716519. Accordingly, this claim is rejected for double patenting.

Regarding claim 19, claim 19 of the instant application and claim 18 of US10716519 claim the same subject matter except that claim 18 of US10716519 does not contain all of the limitations in claim 9 of US10716519. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the limitations in the different claims of US10716519. Accordingly, this claim is rejected for double patenting.

Regarding claim 22, claim 22 of the instant application and claim 19 of US10716519 claim the same subject matter except that claim 19 of US10716519 does not contain the limitations set forth in in claim 9 of US10716519. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the limitations in the different claims of US10716519. Accordingly, this claim is rejected for double patenting.

Regarding claim 23, claim 23 of the instant application and claim 20 of US10716519 claim the same subject matter except that claim 20 of US10716519 does not contain the limitations set forth in in claim 9 of US10716519. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the limitations in the different claims of US10716519. Accordingly, this claim is rejected for double patenting.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12, 14, 18, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Caro et al. (WO2009037484, hereafter Caro) in view of Gopalakrishna et al. (US20120323118, hereafter Gopalakrishna) and Hendabadi et al. (Hendabadi et al., Topology of blood transport in the human left ventricle by novel .
Regarding claim 1, Caro discloses a method for identifying regions of blood flow stasis inside a cardiac chamber or blood vessel of a subject (Caro, Pg 6, lines 23-24; “In these cases, the method may include identifying a region at risk of development of vascular disease due to the local flow characteristics”) comprising:
obtaining flow-velocity images of blood particles inside a cardiac chamber or blood vessel of the subject (Caro, Pg 7, lines 9-10; “The method thus may comprise using an ultrasound unit to obtain an image of the flow within a fluid conduit.”);
calculating residence time (TR) using the flow-velocity images to generate numerical metrics of blood flow using parameters (Caro, Pg 9, lines 3-4; “By measuring the residence time of the contrast agent at a particular location, the amount of stagnation in the flow in the conduit at that location can be assessed. A longer residence time indicates a larger amount of stagnation, and contrast agent residence times can be compared to reference residence times to determine if the stagnation is significant and needs further investigation to see if the fluid conduit is unhealthy or at risk of future problems.”).
Caro does not disclose generating a residence time (TR) map, a kinetic energy map, a rate of distortion map, or combinations thereof, using the numerical metrics to identify and characterize the regions of blood flow stasis, wherein generating numerical metrics of blood flow comprises calculating the size, shape, mobility, distance to the 
In an analogous perfusion imaging field of endeavor Gopalakrishna discloses generating a residence time (TR) map (Gopalakrishna, Para 17; “a classification task is to generate a map (i.e., a perfusion characteristics map)”) (Gopalakrishna, Para 79; “The third perfusion characterization and classification method characterizes the observed perfusion uptake curves for the region of interest by a residence time index.”) (Gopalakrishna, Para 79-85) (Gopalakrishna, Para 85; “The visual representation is a color map of said perfusion characteristics (i.e., a perfusion characteristics map).”),
generating numerical metrics of blood flow by calculating parameters of regions with blood flow residence time greater than a threshold value (Gopalakrishna, Para 17; “accurately detecting when the probability of blockage in a coronary artery exceeds some learned threshold impacting hemodynamics and perfusion”) (Gopalakrishna, Para 76; “The diffusion parameter indices for tissue perfusion in patients analyzed using this technique correlate with a probabilistic estimate for extent of stenosis to expect in a coronary vessel that perfuses the tissue territory occupied by the pixel or voxel for the region of interest characterized by the diffusion parameter index, the relational data for which is stored in a training patient database which the computing device 220 accesses in order to classify regions of at-risk and normal tissue (as represented by reference numeral 160 of FIG. 1)”) (Gopalakrishna, Para 79; “This residence time index is incremented and accounted for throughout the perfusion uptake time-series in order to guide spatial identification of contiguous pixels or voxels with the low perfusion. […] Therefore, a second user-define magnitude of residence-time is employed in order to classify the observed perfusion uptake regions of interest as being normal or at-risk.”), and
using the generated numerical metrics to identify and characterize regions of blood flow stasis (Gopalakrishna, Para 17; “accurately detecting when the probability of blockage in a coronary artery exceeds some learned threshold impacting hemodynamics and perfusion”) (Gopalakrishna, Para 76; “The diffusion parameter indices for tissue perfusion in patients analyzed using this technique correlate with a probabilistic estimate for extent of stenosis to expect in a coronary vessel that perfuses the tissue territory occupied by the pixel or voxel for the region of interest characterized by the diffusion parameter index, the relational data for which is stored in a training patient database which the computing device 220 accesses in order to classify regions of at-risk and normal tissue (as represented by reference numeral 160 of FIG. 1)”) (Gopalakrishna, Para 79; “This residence time index is incremented and accounted for throughout the perfusion uptake time-series in order to guide spatial identification of contiguous pixels or voxels with the low perfusion. […] Therefore, a second user-define magnitude of residence-time is employed in order to classify the observed perfusion uptake regions of interest as being normal or at-risk.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caro to include generating a residence time (TR) map using the numerical metrics to identify and characterize the regions of (Gopalakrishna, Para 79).
Caro as modified by Gopalakrishna above does not disclose wherein the parameters used to calculate the numerical metrics of blood flow include the size, shape, mobility, distance to the chamber wall, or perimeter in contact with the chamber wall of the regions with blood flow residence time greater than a threshold value.
In an analogous blood flow measurement field for medical diagnosis of endeavor Hendabadi discloses wherein parameters used to characterize regions of blood stasis include size, shape, mobility, distance to a chamber wall, or perimeter in contact with the chamber wall (Hendabadi, Abstract; “Bi-directional velocity field maps in the apical long axis of the LV were reconstructed from color-Doppler echocardiography. Resulting velocity field data were used to perform trajectory-based computation of Lagrangian coherent structures (LCS). LCS were shown to reveal the boundaries of blood injected and ejected from the heart over multiple beats. This enabled qualitative and quantitive assessments of blood transport patterns and residence times in the LV.”) (Hendabadi, Pg. 7, Para 3; “A more complete view of stasis is offered in Fig. 8. This figure shows compartmentalization of LV based on the blood residence time, measured in whole beats, for Patient 2. The most lightly shaded region corresponds to the direct flow region highlighted in Fig. 7. The ±2 beats integration lengths used to compute FTLE enables tracking of blood injected from the current beat and proceeding beat, as well as tracking of blood ejected during the current beat and subsequent beat. This leads to 9 distinct blood transit scenarios described in the inset table of Fig. 8; these scenarios lead to 6 correspondingly unique residence time descriptions as shown. Comparison of the residence time mappings for all 12 subjects is presented in Fig. 9.”) (Hendabadi, Pg. 6, Para 4; “The LCS reveal the regions of blood that will be ejected from the LV over the current and subsequent beats and these regions have been shaded. The red region is blood ejected during the cycle displayed and the green region is the blood ejected during the subsequent heart beat. Comparing panels (a) and (h), the green region replaces the red region after one cycle, and the yellow region (shown only for the last panel) replaces the green region.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caro as modified by Gopalakrishna above wherein the parameters used to calculate the numerical metrics of blood flow include the size, shape, mobility, distance to the chamber wall, or perimeter in contact with the chamber wall of the regions with blood flow residence time greater than a threshold value in order to more accurately provide quantitative measures of blood residence time as taught by Hendabadi (Hendabadi, Pg 9, Para 3).

Regarding claim 2, Caro as modified by Gopalakrishna and Hendabadi above discloses all of the elements of claim 1 as discussed above.
Caro further discloses wherein generating numerical metrics of blood flow comprises calculating the blood flow's residence time (TR) inside the cardiac chamber (Caro, Pg 9, lines 3-4; “By measuring the residence time of the contrast agent at a particular location, the amount of stagnation in the flow in the conduit at that location can be assessed.”).

Regarding claim 11, Caro as modified by Gopalakrishna above discloses all of the elements of claim 1 as discussed above.
Caro does not clearly and explicitly disclose wherein obtaining flow-velocity images of blood particles inside a cardiac chamber or blood vessel of the subject comprises obtaining flow-velocity images of blood particles inside the left ventricular chamber, left atrium chamber, left atrial appendage, right-ventricular chamber, or right atrium chamber.
However, Gopalakrishna further discloses wherein the region of interest is the left ventricular chamber, left atrium chamber, left atrial appendage, right-ventricular chamber, or right atrium chamber (Gopalakrishna, Para 19; “the process and system may analyze perfusion characteristics of an organ which is the heart.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caro as modified by Gopalakrishna above wherein obtaining flow-velocity images of blood particles inside a cardiac chamber or blood vessel of the subject comprises obtaining flow-velocity images of blood particles inside the left ventricular chamber, left atrium chamber, left atrial appendage, right-ventricular chamber, or right atrium chamber in order to allow a user to identify if the heart as being normal or at-risk as taught by Gopalakrishna (Gopalakrishna, Para 79).

Regarding claim 12, Caro as modified by Gopalakrishna above discloses all of the elements of claim 1 as discussed above.
Caro further discloses wherein obtaining flow-velocity images of blood particles inside a cardiac chamber or blood vessel is performed using a medical image-based apparatus able to determine blood flow velocity field (Caro, Pg 7, lines 9-10; “The method thus may comprise using an ultrasound unit to obtain an image of the flow within a fluid conduit.”).

Regarding claim 14, Caro as modified by Gopalakrishna above discloses all of the elements of claim 1 as discussed above.
Caro further discloses wherein the flow-velocity images comprise one, two, or three-dimensional images resolved in time (Caro, Pg 13, line 15; “Figure 2 shows an example of the data output of the ultrasound scanner”) (Caro, Figure 2; which is a two dimensional image).

Regarding claim 18, Caro as modified by Gopalakrishna above discloses all of the elements of claim 1 as discussed above.
Caro further discloses wherein the numerical metrics of blood flow are used to identify size, location, or both, of blood flow stasis within the cardiac chamber or blood vessel (Caro, Pg 10, lines 28-29; “Further, the method may include identifying a particular region of the cross section of the fluid conduit, and determining residence time focused on that region”)(Caro, Pg 6, lines 23-24; “In these cases, the method may include identifying a region at risk of development of vascular disease due to the local flow characteristics”).

Regarding claim 22, Caro discloses a method for calculating blood transport inside any cardiac chamber or blood vessel (Caro, Pg 6, lines 23-24; “In these cases, the method may include identifying a region at risk of development of vascular disease due to the local flow characteristics”) comprising:
obtaining flow-velocity images of blood particles inside a cardiac chamber or blood vessel (Caro, Pg 7, lines 9-10; “The method thus may comprise using an ultrasound unit to obtain an image of the flow within a fluid conduit.”);
calculating residence time (TR) using the flow-velocity images to generate numerical metrics of blood flow (Caro, Pg 9, lines 3-4; “By measuring the residence time of the contrast agent at a particular location, the amount of stagnation in the flow in the conduit at that location can be assessed. A longer residence time indicates a larger amount of stagnation, and contrast agent residence times can be compared to reference residence times to determine if the stagnation is significant and needs further investigation to see if the fluid conduit is unhealthy or at risk of future problems.”).
Caro does not disclose generating blood transport maps using numerical metrics to identify regions of decreased, increased, static or unaltered blood transit; wherein generating numerical metrics of blood flow comprises calculating the size, shape, mobility, distance to the chamber wall, or perimeter in contact with the chamber wall of regions with blood flow residence time greater than a threshold value.

generating blood transport maps (Gopalakrishna, Para 17; “a classification task is to generate a map (i.e., a perfusion characteristics map)”),
generating numerical metrics of blood flow by calculating parameters of regions with blood flow residence time greater than a threshold value (Gopalakrishna, Para 17; “accurately detecting when the probability of blockage in a coronary artery exceeds some learned threshold impacting hemodynamics and perfusion”) (Gopalakrishna, Para 76; “The diffusion parameter indices for tissue perfusion in patients analyzed using this technique correlate with a probabilistic estimate for extent of stenosis to expect in a coronary vessel that perfuses the tissue territory occupied by the pixel or voxel for the region of interest characterized by the diffusion parameter index, the relational data for which is stored in a training patient database which the computing device 220 accesses in order to classify regions of at-risk and normal tissue (as represented by reference numeral 160 of FIG. 1)”) (Gopalakrishna, Para 79; “This residence time index is incremented and accounted for throughout the perfusion uptake time-series in order to guide spatial identification of contiguous pixels or voxels with the low perfusion. […] Therefore, a second user-define magnitude of residence-time is employed in order to classify the observed perfusion uptake regions of interest as being normal or at-risk.”), and
using the generated numerical metrics to identify regions of decreased, increased, static, or unaltered transit (Gopalakrishna, Para 79; “spatial identification of contiguous pixels or voxels with the low perfusion.”)(Gopalakrishna, Para 85; “the computing device 220 displays the visual representation of the perfusion characteristics of the organ (as represented by reference numeral 170 of FIG. 1). The visual representation is a color map of said perfusion characteristics (i.e., a perfusion characteristics map).”)(Gopalakrishna, Para 80-84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caro to include generating blood transport maps using numerical metrics to identify regions of decreased, increased, static or unaltered blood transit, wherein generating numerical metrics of blood flow comprises calculating parameters of regions with blood flow residence time greater than a threshold value in order to allow a user to identify regions of interest as being normal or at-risk as taught by Gopalakrishna (Gopalakrishna, Para 79).
Caro as modified by Gopalakrishna above does not disclose wherein the parameters used to calculate the numerical metrics of blood flow include the size, shape, mobility, distance to the chamber wall, or perimeter in contact with the chamber wall of the regions with blood flow residence time greater than a threshold value.
In an analogous blood flow measurement field for medical diagnosis of endeavor Hendabadi discloses wherein parameters used to characterize regions of blood stasis include size, shape, mobility, distance to a chamber wall, or perimeter in contact with the chamber wall (Hendabadi, Abstract; “Bi-directional velocity field maps in the apical long axis of the LV were reconstructed from color-Doppler echocardiography. Resulting velocity field data were used to perform trajectory-based computation of Lagrangian coherent structures (LCS). LCS were shown to reveal the boundaries of blood injected and ejected from the heart over multiple beats. This enabled qualitative and quantitive assessments of blood transport patterns and residence times in the LV.”) (Hendabadi, Pg. 7, Para 3; “A more complete view of stasis is offered in Fig. 8. This figure shows compartmentalization of LV based on the blood residence time, measured in whole beats, for Patient 2. The most lightly shaded region corresponds to the direct flow region highlighted in Fig. 7. The ±2 beats integration lengths used to compute FTLE enables tracking of blood injected from the current beat and proceeding beat, as well as tracking of blood ejected during the current beat and subsequent beat. This leads to 9 distinct blood transit scenarios described in the inset table of Fig. 8; these scenarios lead to 6 correspondingly unique residence time descriptions as shown. Comparison of the residence time mappings for all 12 subjects is presented in Fig. 9.”) (Hendabadi, Pg. 6, Para 4; “The LCS reveal the regions of blood that will be ejected from the LV over the current and subsequent beats and these regions have been shaded. The red region is blood ejected during the cycle displayed and the green region is the blood ejected during the subsequent heart beat. Comparing panels (a) and (h), the green region replaces the red region after one cycle, and the yellow region (shown only for the last panel) replaces the green region.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caro as modified by Gopalakrishna above wherein the parameters used to calculate the numerical metrics of blood flow include the size, shape, mobility, distance to the chamber wall, or perimeter in contact with the chamber wall of the regions with blood flow residence time greater than a threshold (Hendabadi, Pg 9, Para 3).

Regarding claim 23, Caro discloses a method for calculating blood transport inside any cardiac chamber or blood vessel (Caro, Pg 6, lines 23-24; “In these cases, the method may include identifying a region at risk of development of vascular disease due to the local flow characteristics”) comprising:
obtaining flow-velocity images of blood particles inside a cardiac chamber or blood vessel (Caro, Pg 7, lines 9-10; “The method thus may comprise using an ultrasound unit to obtain an image of the flow within a fluid conduit.”);
calculating residence time (TR) inside a cardiac chamber using the flow-velocity images to generate numerical metrics of blood flow (Caro, Pg 9, lines 3-4; “By measuring the residence time of the contrast agent at a particular location, the amount of stagnation in the flow in the conduit at that location can be assessed. A longer residence time indicates a larger amount of stagnation, and contrast agent residence times can be compared to reference residence times to determine if the stagnation is significant and needs further investigation to see if the fluid conduit is unhealthy or at risk of future problems.”).
Caro does not disclose generating blood transport maps using numerical metrics to identify different transit regions of blood; wherein generating numerical metrics of blood flow comprises calculating the size, shape, mobility, distance to the chamber wall, or perimeter in contact with the chamber wall of regions with blood flow residence time greater than a threshold value.

generating blood transport maps (Gopalakrishna, Para 17; “a classification task is to generate a map (i.e., a perfusion characteristics map)”),
generating numerical metrics of blood flow by calculating parameters of regions with blood flow residence time greater than a threshold value (Gopalakrishna, Para 17; “accurately detecting when the probability of blockage in a coronary artery exceeds some learned threshold impacting hemodynamics and perfusion”) (Gopalakrishna, Para 76; “The diffusion parameter indices for tissue perfusion in patients analyzed using this technique correlate with a probabilistic estimate for extent of stenosis to expect in a coronary vessel that perfuses the tissue territory occupied by the pixel or voxel for the region of interest characterized by the diffusion parameter index, the relational data for which is stored in a training patient database which the computing device 220 accesses in order to classify regions of at-risk and normal tissue (as represented by reference numeral 160 of FIG. 1)”) (Gopalakrishna, Para 79; “This residence time index is incremented and accounted for throughout the perfusion uptake time-series in order to guide spatial identification of contiguous pixels or voxels with the low perfusion. […] Therefore, a second user-define magnitude of residence-time is employed in order to classify the observed perfusion uptake regions of interest as being normal or at-risk.”), and
using the generated numerical metrics to identify different transit regions of blood (Gopalakrishna, Para 79; “spatial identification of contiguous pixels or voxels with the low perfusion.”)(Gopalakrishna, Para 85; “the computing device 220 displays the visual representation of the perfusion characteristics of the organ (as represented by reference numeral 170 of FIG. 1). The visual representation is a color map of said perfusion characteristics (i.e., a perfusion characteristics map).”)(Gopalakrishna, Para 80-84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caro to include generating blood transport maps using numerical metrics to identify different transit regions of blood, wherein generating numerical metrics of blood flow comprises calculating parameters of regions with blood flow residence time greater than a threshold value in order to allow a user to identify regions of interest as being normal or at-risk as taught by Gopalakrishna (Gopalakrishna, Para 79).
Caro as modified by Gopalakrishna above does not disclose wherein the parameters used to calculate the numerical metrics of blood flow include the size, shape, mobility, distance to the chamber wall, or perimeter in contact with the chamber wall of the regions with blood flow residence time greater than a threshold value.
In an analogous blood flow measurement field for medical diagnosis of endeavor Hendabadi discloses wherein parameters used to characterize regions of blood stasis include size, shape, mobility, distance to a chamber wall, or perimeter in contact with the chamber wall (Hendabadi, Abstract; “Bi-directional velocity field maps in the apical long axis of the LV were reconstructed from color-Doppler echocardiography. Resulting velocity field data were used to perform trajectory-based computation of Lagrangian coherent structures (LCS). LCS were shown to reveal the boundaries of blood injected and ejected from the heart over multiple beats. This enabled qualitative and quantitive assessments of blood transport patterns and residence times in the LV.”) (Hendabadi, Pg. 7, Para 3; “A more complete view of stasis is offered in Fig. 8. This figure shows compartmentalization of LV based on the blood residence time, measured in whole beats, for Patient 2. The most lightly shaded region corresponds to the direct flow region highlighted in Fig. 7. The ±2 beats integration lengths used to compute FTLE enables tracking of blood injected from the current beat and proceeding beat, as well as tracking of blood ejected during the current beat and subsequent beat. This leads to 9 distinct blood transit scenarios described in the inset table of Fig. 8; these scenarios lead to 6 correspondingly unique residence time descriptions as shown. Comparison of the residence time mappings for all 12 subjects is presented in Fig. 9.”) (Hendabadi, Pg. 6, Para 4; “The LCS reveal the regions of blood that will be ejected from the LV over the current and subsequent beats and these regions have been shaded. The red region is blood ejected during the cycle displayed and the green region is the blood ejected during the subsequent heart beat. Comparing panels (a) and (h), the green region replaces the red region after one cycle, and the yellow region (shown only for the last panel) replaces the green region.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caro as modified by Gopalakrishna above wherein the parameters used to calculate the numerical metrics of blood flow include the size, shape, mobility, distance to the chamber wall, or perimeter in contact with the chamber wall of the regions with blood flow residence time greater than a threshold (Hendabadi, Pg 9, Para 3).

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Caro, Gopalakrishna, and Hendabadi as applied to claim 1 above, and further in view of Ikeda (US20140233814).
Regarding claim 3, Caro as modified by Gopalakrishna and Hendabadi above discloses all of the elements of claim 1 as discussed above.
Caro does not disclose wherein generating numerical metrics of blood flow comprises calculating the standard deviation of the blood flow's residence time (σR) inside the cardiac chamber or blood vessel.
In an analogous blood flow measurement field of endeavor Ikeda discloses wherein generating numerical metrics of blood flow comprises calculating the standard deviation of a measure of blood flow stagnation inside the cardiac chamber or blood vessel (Ikeda, Para 38; “For example, the statistic calculation unit 52 calculates the average value and standard deviation of the delay times for a healthy region.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caro as modified by Gopalakrishna and Hendabadi above wherein generating numerical metrics of blood flow comprises calculating the standard deviation of the blood flow's residence time (σR) inside the cardiac chamber or blood vessel in order to allow a user to set a threshold for  (Ikeda, Para 39 and 42).

Regarding claim 4, Caro as modified by Gopalakrishna, Hendabadi, and Ikeda above discloses all of the elements of claim 3 as discussed above.
Caro as modified by Gopalakrishna, Hendabadi, and Ikeda above discloses calculating the standard deviation of the blood flow's residence time as discussed above.
Caro further discloses that regions with blood flow residence time greater than a threshold value inside the cardiac chamber or blood vessel are at greater risk (Caro, Pg 1, lines 10-11; “Where areas of flow stagnation and low wall shear occur, the incidence of arterial disease is found to be higher.”)(Caro, Pg 9, lines 4-7; “A longer residence time indicates a larger amount of stagnation […] determine if the stagnation is significant and needs further investigation to see if the fluid conduit is unhealthy or at risk of future problems.”) and should specifically be monitored (Caro, Pg 1, lines 30-32; “Ideally atherosclerosis and associated conditions should be detected early to reduce risk to patients. Indeed, if possible, conditions which favour the occurrence of atherosclerosis should be detected and measures instituted to delay or prevent the development of the disease.”).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Caro, Gopalakrishna, and Hendabadi as applied to claim 1 above, and further in view of Choi et al. (US20150065847, hereafter Choi).
Regarding claim 5, Caro as modified by Gopalakrishna and Hendabadi above discloses all of the elements of claim 1 as discussed above.
Caro does not disclose wherein generating numerical metrics of blood flow comprises calculating the blood flow's kinetic energy inside the cardiac chamber or blood vessel.
In an analogous blood flow measuring field of endeavor Choi discloses wherein generating numerical metrics of blood flow comprises calculating the blood flow's kinetic energy inside the cardiac chamber or blood vessel (Choi, Para 39; “The step of obtaining one or more estimates of biophysical hemodynamic characteristics of the patient (step 408) may include obtaining a list of one or more estimates of biophysical hemodynamic characteristics from […] turbulent kinetic energy”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caro as modified by Gopalakrishna and Hendabadi above wherein generating numerical metrics of blood flow comprises calculating the blood flow's kinetic energy inside the cardiac chamber or blood vessel in order to allow for a user to provide prognosis of coronary artery disease as taught by Choi (Choi, Para 24).

Regarding claim 6, Caro as modified by Gopalakrishna, Hendabadi, and Choi above discloses all of the elements of claim 5 as discussed above.
Caro as modified by Gopalakrishna, Hendabadi, and Choi above discloses calculating the blood flow's kinetic energy in order to monitor a cardiac chamber or blood vessel as discussed above.
(Caro, Pg 1, lines 10-11; “Where areas of flow stagnation and low wall shear occur, the incidence of arterial disease is found to be higher.”) (Caro, Pg 9, lines 4-7; “A longer residence time indicates a larger amount of stagnation […] determine if the stagnation is significant and needs further investigation to see if the fluid conduit is unhealthy or at risk of future problems.”) and should specifically be monitored (Caro, Pg 1, lines 30-32; “Ideally atherosclerosis and associated conditions should be detected early to reduce risk to patients. Indeed, if possible, conditions which favour the occurrence of atherosclerosis should be detected and measures instituted to delay or prevent the development of the disease.”).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Caro, Gopalakrishna, and Hendabadi as applied to claim 1 above, and further in view of Hope et al. (Hope et al., Clinical Evaluation of Aortic Coarctation With 4D Flow MR Imaging, JOURNAL OF MAGNETIC RESONANCE IMAGING 31:711–718 (2010), hereafter Hope).
Regarding claim 7, Caro as modified by Gopalakrishna and Hendabadi above discloses all of the elements of claim 1 as discussed above.
Caro does not disclose wherein generating numerical metrics of blood flow comprises calculating the rate of distortion of blood flow inside any cardiac chamber or blood vessel.
(Hope, Abstract; “It also can detect distorted blood flow patterns in the descending aorta after coarctation repair”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caro as modified by Gopalakrishna and Hendabadi above wherein generating numerical metrics of blood flow comprises calculating the rate of distortion of blood flow inside any cardiac chamber or blood vessel in order to help a user evaluate collateral blood flow in patients to determine their condition as taught by Hope (Hope, Abstract).

Regarding claim 8, Caro as modified by Gopalakrishna, Hendabadi, and Hope above discloses all of the elements of claim 7 as discussed above.
Caro as modified by Gopalakrishna, Choi, and Hope above discloses calculating the rate of distortion of blood flow in order to monitor a cardiac chamber or blood vessel as discussed above.
Caro further discloses that regions with blood flow residence time greater than a threshold value inside the cardiac chamber or blood vessel are at greater risk (Caro, Pg 1, lines 10-11; “Where areas of flow stagnation and low wall shear occur, the incidence of arterial disease is found to be higher.”)(Caro, Pg 9, lines 4-7; “A longer residence time indicates a larger amount of stagnation […] determine if the stagnation is significant and needs further investigation to see if the fluid conduit is unhealthy or at risk of future problems.”) and should specifically be monitored (Caro, Pg 1, lines 30-32; “Ideally atherosclerosis and associated conditions should be detected early to reduce risk to patients. Indeed, if possible, conditions which favour the occurrence of atherosclerosis should be detected and measures instituted to delay or prevent the development of the disease.”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Caro, Gopalakrishna, and Hendabadi as applied to claim 12 above, and further in view of Evans et al. (Evans et al., Ultrasonic colour Doppler imaging, Interface Focus. 2011 Aug 6; 1(4): 490–502., hereafter Evans).
Regarding claim 13, Caro as modified by Gopalakrishna and Hendabadi above discloses all of the elements of claim 12 as discussed above.
Caro does not clearly and explicitly disclose wherein medical image-based apparatus is an echocardiogram apparatus, a magnetic resonance imaging (MRI) apparatus, an echocardiographic imaging apparatus, a 2D color-Doppler velocimetry (echo-CDV) apparatus, an echo-PIV apparatus, a synthetic aperture ultrasound apparatus, or a transverse oscillation ultrasound vector velocimetry apparatus, speckle-tracking apparatus, or vector flow mapping apparatus.
In an analogous blood flow imaging field of endeavor Evans discloses wherein a medical image-based apparatus is a 2D color-Doppler velocimetry (echo-CDV) apparatus (Evans, Pg 490, Col 1; “In the case of ultrasound colour flow imaging (CFI) (known also as colour Doppler imaging), a colour map depicting movement is superimposed on the PE image (figure 2). The technique has many applications but is mainly used to image blood flow, and to a lesser extent movement of the cardiac muscle.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caro as modified by Gopalakrishna and Hendabadi above wherein medical image-based apparatus is a 2D color-Doppler velocimetry (echo-CDV) apparatus in order to use a great tool for assessing blood flow in many clinical conditions as taught by Evans (Evans, Abstract).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Caro, Gopalakrishna, and Hendabadi as applied to claim 1 above, and further in view of Gaschen et al. (Gaschen et al., Optimizing Low Velocity Doppler Sonography in the Abdomen. 26th Annual Forum of the American College of Veterinary Internal Medicine (ACVIM 2008), https://www.vin.com/apputil/content/defaultadv1.aspx?pId=11262&id=3865707&print=1, hereafter Gaschen).
Regarding claim 15, Caro as modified by Gopalakrishna and Hendabadi above discloses all of the elements of claim 1 as discussed above.
Caro does not disclose wherein multiple flow-velocity images are obtained using different velocity scales, and wherein data from the obtained flow-velocity images are retrospectively merged to generate a flow map, a residence time (TR) map, a kinetic energy map, a rate of distortion map, or combinations thereof.
However, Gopalakrishna further discloses wherein multiple flow-velocity images are obtained (Gopalakrishna, Para 79; “The residence time index highlights the number of consecutive time-frames for which the signal intensity in the regions of interest lies below a user-define threshold”), and wherein data from the obtained flow-velocity images are retrospectively merged to generate a residence time (TR) map (Gopalakrishna, Para 79; “two or more consecutive frames are considered as likely perfusion abnormalities”)(Gopalakrishna, Para 17; “a classification task is to generate a map (i.e., a perfusion characteristics map)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caro as modified by Gopalakrishna and Hendabadi above wherein multiple flow-velocity images are obtained and wherein data from the obtained flow-velocity images are retrospectively merged to generate a residence time (TR) map in order to allow a user to identify regions of interest as being normal or at-risk as taught by Gopalakrishna (Gopalakrishna, Para 79).
Caro as modified by Gopalakrishna and Hendabadi above does not clearly and explicitly disclose wherein flow-velocity images are obtained using different velocity scales.
In an analogous blood flow imaging field of endeavor Gaschen discloses wherein flow-velocity images are obtained using different velocity scales (Gaschen, Pg 1, Para 4; “The velocity scale must be adjusted differently for high vs. low velocity flow.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caro as modified by Gopalakrishna above wherein flow-velocity images are obtained using different velocity scales in order to prevent false readings of zero flow as taught by Gaschen (Gaschen, Pg 1, Para 4).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US20110071382, hereafter Miyazaki) in view of Caro et al. (WO2009037484, hereafter Caro), Gopalakrishna et al. (US20120323118, hereafter Gopalakrishna) and Hendabadi et al. (US20120130215, hereafter Hendabadi).
Regarding claim 19, Miyazaki discloses obtaining flow-velocity images of blood particles inside a cardiac chamber or blood vessel of the subject (Miyazaki, Par 16; “The blood flow image generating unit generates a plurality of blood flow image data”),
wherein the flow-velocity images of blood particles are flow-velocity images of blood particles in blood without a contrast agent (Miyazaki, Para 15; “The imaging data acquiring unit acquires a plurality of 3-dimensional imaging data corresponding to mutually different traveling time of inflowing blood flowing into an imaging region including myocardium in synchronization with a heartbeat without using a contrast medium”)
Miyazaki does not disclose identifying regions of blood flow stasis inside a cardiac chamber or blood vessel of a subject, calculating one or more of residence time (TR), standard deviation of residence time (σR), kinetic energy, or rate of distortion of blood particles inside the cardiac chamber or blood vessel using the flow-velocity images to generate numerical metrics of blood flow; and generating a residence time (TR) map, a kinetic energy map, a rate of distortion map, or combinations thereof, using the numerical metrics to identify and characterize regions of blood flow stasis; wherein generating numerical metrics of blood flow comprises calculating the size, shape, 
Caro discloses a method for identifying regions of blood flow stasis inside a cardiac chamber or blood vessel of a subject (Caro, Pg 6, lines 23-24; “In these cases, the method may include identifying a region at risk of development of vascular disease due to the local flow characteristics”) comprising:
obtaining flow-velocity images of blood particles inside a cardiac chamber or blood vessel of the subject (Caro, Pg 7, lines 9-10; “The method thus may comprise using an ultrasound unit to obtain an image of the flow within a fluid conduit.”);
calculating residence time (TR) using the flow-velocity images to generate numerical metrics of blood flow using parameters (Caro, Pg 9, lines 3-4; “By measuring the residence time of the contrast agent at a particular location, the amount of stagnation in the flow in the conduit at that location can be assessed. A longer residence time indicates a larger amount of stagnation, and contrast agent residence times can be compared to reference residence times to determine if the stagnation is significant and needs further investigation to see if the fluid conduit is unhealthy or at risk of future problems.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyazaki include calculating residence time (TR) using the flow-velocity images to generate numerical metrics of blood flow in order to identify areas of higher health risk as taught by Caro (Caro, Pg 1, lines 10-11; “Where areas of flow stagnation and low wall shear occur, the incidence of arterial disease is found to be higher.”)(Caro, Pg 9, lines 4-7; “A longer residence time indicates a larger amount of stagnation […] determine if the stagnation is significant and needs further investigation to see if the fluid conduit is unhealthy or at risk of future problems.”).
Miyazaki as modified by Caro above does not disclose generating a residence time (TR) map, a kinetic energy map, a rate of distortion map, or combinations thereof, using the numerical metrics to identify and characterize regions of blood flow stasis; wherein generating numerical metrics of blood flow comprises calculating the size, shape, mobility, distance to the chamber wall, or perimeter in contact with the chamber wall of regions with blood flow residence time greater than a threshold value.
In an analogous perfusion imaging field of endeavor Gopalakrishna discloses generating a residence time (TR) map (Gopalakrishna, Para 17; “a classification task is to generate a map (i.e., a perfusion characteristics map)”) (Gopalakrishna, Para 79; “The third perfusion characterization and classification method characterizes the observed perfusion uptake curves for the region of interest by a residence time index.”) (Gopalakrishna, Para 79-85) (Gopalakrishna, Para 85; “The visual representation is a color map of said perfusion characteristics (i.e., a perfusion characteristics map).”),
generating numerical metrics of blood flow by calculating parameters of regions with blood flow residence time greater than a threshold value (Gopalakrishna, Para 17; “accurately detecting when the probability of blockage in a coronary artery exceeds some learned threshold impacting hemodynamics and perfusion”) (Gopalakrishna, Para 76; “The diffusion parameter indices for tissue perfusion in patients analyzed using this technique correlate with a probabilistic estimate for extent of stenosis to expect in a coronary vessel that perfuses the tissue territory occupied by the pixel or voxel for the region of interest characterized by the diffusion parameter index, the relational data for which is stored in a training patient database which the computing device 220 accesses in order to classify regions of at-risk and normal tissue (as represented by reference numeral 160 of FIG. 1)”) (Gopalakrishna, Para 79; “This residence time index is incremented and accounted for throughout the perfusion uptake time-series in order to guide spatial identification of contiguous pixels or voxels with the low perfusion. […] Therefore, a second user-define magnitude of residence-time is employed in order to classify the observed perfusion uptake regions of interest as being normal or at-risk.”), and
using the generated numerical metrics to identify and characterize regions of blood flow stasis (Gopalakrishna, Para 17; “accurately detecting when the probability of blockage in a coronary artery exceeds some learned threshold impacting hemodynamics and perfusion”) (Gopalakrishna, Para 76; “The diffusion parameter indices for tissue perfusion in patients analyzed using this technique correlate with a probabilistic estimate for extent of stenosis to expect in a coronary vessel that perfuses the tissue territory occupied by the pixel or voxel for the region of interest characterized by the diffusion parameter index, the relational data for which is stored in a training patient database which the computing device 220 accesses in order to classify regions of at-risk and normal tissue (as represented by reference numeral 160 of FIG. 1)”) (Gopalakrishna, Para 79; “This residence time index is incremented and accounted for throughout the perfusion uptake time-series in order to guide spatial identification of contiguous pixels or voxels with the low perfusion. […] Therefore, a second user-define magnitude of residence-time is employed in order to classify the observed perfusion uptake regions of interest as being normal or at-risk.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyazaki as modified by Caro above to include generating a residence time (TR) map using the numerical metrics to identify and characterize the regions of blood flow stasis, wherein generating numerical metrics of blood flow comprises calculating parameters of regions with blood flow residence time greater than a threshold value in order to allow a user to identify regions of interest as being normal or at-risk as taught by Gopalakrishna (Gopalakrishna, Para 79).
Miyazaki as modified by Caro and Gopalakrishna above does not disclose wherein the parameters used to calculate the numerical metrics of blood flow include the size, shape, mobility, distance to the chamber wall, or perimeter in contact with the chamber wall of the regions with blood flow residence time greater than a threshold value.
In an analogous blood flow measurement field for medical diagnosis of endeavor Hendabadi discloses wherein parameters used to characterize regions of blood stasis include size, shape, mobility, distance to a chamber wall, or perimeter in contact with the chamber wall (Hendabadi, Abstract; “Bi-directional velocity field maps in the apical long axis of the LV were reconstructed from color-Doppler echocardiography. Resulting velocity field data were used to perform trajectory-based computation of Lagrangian coherent structures (LCS). LCS were shown to reveal the boundaries of blood injected and ejected from the heart over multiple beats. This enabled qualitative and quantitive assessments of blood transport patterns and residence times in the LV.”) (Hendabadi, Pg. 7, Para 3; “A more complete view of stasis is offered in Fig. 8. This figure shows compartmentalization of LV based on the blood residence time, measured in whole beats, for Patient 2. The most lightly shaded region corresponds to the direct flow region highlighted in Fig. 7. The ±2 beats integration lengths used to compute FTLE enables tracking of blood injected from the current beat and proceeding beat, as well as tracking of blood ejected during the current beat and subsequent beat. This leads to 9 distinct blood transit scenarios described in the inset table of Fig. 8; these scenarios lead to 6 correspondingly unique residence time descriptions as shown. Comparison of the residence time mappings for all 12 subjects is presented in Fig. 9.”) (Hendabadi, Pg. 6, Para 4; “The LCS reveal the regions of blood that will be ejected from the LV over the current and subsequent beats and these regions have been shaded. The red region is blood ejected during the cycle displayed and the green region is the blood ejected during the subsequent heart beat. Comparing panels (a) and (h), the green region replaces the red region after one cycle, and the yellow region (shown only for the last panel) replaces the green region.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyazaki as modified by Caro and Gopalakrishna above wherein the parameters used to calculate the numerical metrics of blood flow include the size, shape, mobility, distance to the chamber wall, or perimeter (Hendabadi, Pg 9, Para 3).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Caro, Gopalakrishna, and Hendabadi as applied to claim 1 above, and further in view of Fatkin et al., (Fatkin et al., Relations between left atrial appendage blood flow velocity, spontaneous echocardiographic contrast and thromboembolic risk in vivo, J Am Coll Cardiol. 1994 Mar, 23 (4) 961–969, hereafter Fatkin).
Regarding claim 20, Caro as modified by Gopalakrishna and Hendabadi above discloses all of the elements of claim 1 as discussed above.
Caro as modified by Gopalakrishna and Hendabadi above does not disclose wherein calculating the size, shape, mobility, distance to the chamber wall, or perimeter in contact with the chamber wall of regions with blood flow residence time greater than a threshold value comprises calculating the distance to an atrium wall of a left atrium, or perimeter in contact with the atrium wall of the left atrium of regions with blood flow residence time greater than a threshold value.
In an analogous blood flow measurement field for medical diagnosis of endeavor Fatkin discloses wherein a parameter used to characterize regions of blood stasis includes the distance to an atrium wall of a left atrium, or perimeter in contact with the atrium wall of the region of blood stasis (Fatkin, Pg 967, Col 2, Para 2; “low left atrial appendage velocities and shear rates, chronicity of atrial fibrillation and the presence of mitral valve stenosis or prostheses were significant univariate correlates of left atrial thrombus”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caro as modified by Gopalakrishna and Hendabadi above wherein calculating the size, shape, mobility, distance to the chamber wall, or perimeter in contact with the chamber wall of regions with blood flow residence time greater than a threshold value comprises calculating the distance to an atrium wall of a left atrium, or perimeter in contact with the atrium wall of the left atrium of regions with blood flow residence time greater than a threshold value in order to account for the significant correlate for diagnosis as taught by Fatkin (Fatkin, Pg 967, Col 2, Para 2).

Regarding claim 21, Caro as modified by Gopalakrishna and Hendabadi above discloses all of the elements of claim 1 as discussed above.
Caro as modified by Gopalakrishna and Hendabadi above does not disclose wherein calculating the size, shape, mobility, distance to the chamber wall, or perimeter in contact with the chamber wall of regions with blood flow residence time greater than a threshold value comprises calculating the distance to an atrium wall of a left atrial appendage, or perimeter in contact with the atrium wall of the left atrial appendage of regions with blood flow residence time greater than a threshold value.
In an analogous blood flow measurement field for medical diagnosis of endeavor Fatkin discloses wherein a parameter used to characterize regions of blood stasis includes the distance to an atrium wall of a left atrial appendage, or perimeter in contact with the atrium wall of the left atrial appendage of regions of blood stasis (Fatkin, Pg 961, Col 2, Para 1; “In view of the predilection of both spontaneous echo contrast and thrombus to form in the left atrial appendage (13,14), the extent of blood stasis within the appendage and its contractile function may be important determinants of thromboembolic risk .”) (Fatkin, Pg 968, Col 1, Para 2; “Low left atria) appendage blood flow velocity was a significant univariate correlate of thrombus formation, but this reflected the fact that it is the major determinant of spontaneous echo contrast formation.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caro as modified by Gopalakrishna and Hendabadi above wherein calculating the size, shape, mobility, distance to the chamber wall, or perimeter in contact with the chamber wall of regions with blood flow residence time greater than a threshold value comprises calculating the distance to an atrium wall of a left atrial appendage, or perimeter in contact with the atrium wall of the left atrial appendage of regions with blood flow residence time greater than a threshold value in order to account for the significant correlate for diagnosis as taught by Fatkin (Fatkin, Pg 966, Col2, Para 4 - Pg 967, Col 1, Para 2).

Allowable Subject Matter
Claims 9-10 and 16-17 would be allowable pending resolution of the double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As stated in the parent case, the prior art doesn’t teach or reasonably suggest the invention of claim 9, particularly wherein generating numerical metrics of blood flow comprises calculating a blood stasis timescale index in view of the special definition of blood stasis timescale index outlined in paragraph 86 of the published specification which define the blood stasis timescale index as “an index that is inversely related to the rate of distortion, and that measures the amount of it that takes the flow to deform a given blood particle by an amount comparable to the size of the blood particle”.
As stated in the parent case, the prior art doesn’t teach or reasonably suggest the invention of claim 10, particularly wherein generating numerical metrics of blood flow comprises calculating the size, shape, mobility, distance to the chamber wall, and perimeter in contact with the chamber wall of regions with high blood flow residence time.
As stated in the parent case, the prior art doesn’t teach or reasonably suggest the invention of claim 17, particularly wherein calculating one or more of residence time (TR), standard deviation of residence time (σR), kinetic energy, or rate of distortion of blood particles inside the cardiac chamber or blood vessel using the flow-velocity images to generate numerical metrics of blood flow comprises calculating the residence time (TR) of blood particles utilizing the equation:

    PNG
    media_image1.png
    40
    94
    media_image1.png
    Greyscale

R is residence time.
As stated in the parent case, the prior art doesn’t teach or reasonably suggest the invention of claim 18, particularly wherein the standard deviation of TR is caused by noise in the velocity measurements, and wherein calculating the standard deviation of TR comprises utilizing the equation:

    PNG
    media_image2.png
    125
    209
    media_image2.png
    Greyscale

and wherein diffusivity coefficient k represents uncertainty introduced by the noise in the velocity measurements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  The examiner can normally be reached on Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793